Honorable Judge Flanagan

Re : Keyona Shears



My name is Danyel Terrell and I am writing this letter to enlighten you, your Honor, about Keyona T.
Shears. Ms. Shears has exemplified character that demonstrates her integrity, loyalty and passion to
assist others in their time of need. Keyona and I have created a friendship which began at age 5 until
now. The friendship between the two of us has much longevity. I've had the opportunity to watch
Keyona flourish and she continues to blossom as a young woman . I'd like to compare my friend to a
sibling, my "soul sister." Keyona and I have never lost touch throughout our friendship which shows her
compassion to others. I am aware of Ms. Shears' s legal journey which she has completed her federal
sentence and remained humble and receptive of her actions while enduring such a tough time . Ms.
Shears has always been a charismatic individual who never had an issue with enlightening others. I am a
single mother of two, who works 12-hour shifts at the VA office and attends school full time. My friend
has offered a helping hand in providing her assistance with afternoon care for my children. A
trustworthy and committed individual is hard to come across, and thankfully Ms. Shears has presented
me with her commitment and assistance during the week. Keyona has transitioned from accepting her
wrongs and turning them into rights. My friend's sentence only created a stronger, structured woman to
be released and move forward to creating a positive atmosphere for herself. Keyona has remained
humbled and joyous yet nonetheless she keeps herself busy with working, fitness routines, and helping
with her god kids.

To : The Honorable Judge Flanagan

Re : Keyona Shears




          Case 5:14-cr-00126-FL Document 67-1 Filed 11/21/19 Page 1 of 4
Your Honour,

My name is Keiron Jerome, Marine Corps. Veteran . Currently I am a Technologist at Maverick Solutions
LLC. I have known Keyona directly for a year. When I started working at Maverick, Keyona was a Content
Developer; however, since then she has been promoted to a Junior Curriculum Product Manager for
Human Capital Management. Between November and December of 2018 I provided technologist
support for HCM and Keyona managed my work. Keyona is a dependable and dedicated worker, with an
attention to detail that no doubt helped her gain a well-deserved promotion to Junior Curriculum
Product Manager. In my time working under her supervision I found her to be very patient, determined
to get the work done on time and yet accommodating. She is very cordial and patient both in and out of
the workplace. Keyona is not just my co-worker, she is has become my friend as well. Keyona is
trustworthy and always willing to be of support in a time of need. She tends to put others' needs ahead
of her own . She would cancel plan s or forego events that she would like to attend to help her friends
and family. For example, Keyona keeps a tight schedule on the weekend, but she rescheduled a meeting
to have lunch with her grandmother. She values family and friendship and always strives to keep her
relationships healthy and balanced. At work she will work extra or adjust her schedule to meet the
needs of her team members or manager.




          Case 5:14-cr-00126-FL Document 67-1 Filed 11/21/19 Page 2 of 4
To the Honorable Judge Flanagan

Re : Keyona Shears



My name is Montego, and I am the third daughter of our father. To describe my sister, I would say that
she is kind hearted, loving, ambitious, amiable, resourceful, and very courageous to name a few. I met
my sister when I was three years old. Our father didn't force or guide us into having a relationship with
one another, so my Keyona reached out and made sure we did have one. There has been a countless
amount of times where Keyona has stood by my side when I needed someone there. I confide in Keyona
because she openly expresses her concern with the things that happen in my personal life. Keyona has
always been a go to person and someone that is fun to be around . Before Keyona became incarcerated,
we were dealing with severe grief due to a great loss in the family. Our father passed away October 3,
2013. Keyona, being the oldest of four sisters, and lmani, our youngest sister, shared a closer
relationship with our father than myself and our sister Channa EL. I was in a dark place, struggling to
cope with a failed father- daughter relationship that could never be restored. Although Keyona' s
relationship with our father was closer than my own, she too struggled with coping with a dysfunctional
father-daughter relationship . Together we encouraged and coached each other to be strong and of good
courage . Along the way we all made mistakes trying to learn how to maneuver in life. We all felt like we
desperately needed our father' s guidance. Shortly after our father's death, my mother, whom Keyona
and I do not share, suffered a massive stroke on June 24, 2014 leaving her incapacitated. There were
mornings where my maternal side of the family needed help with the household and Keyona would take
me to and from school. While commuting to school, she continued to inspire me, advise me, and give
me positive words of wisdom so that I could get through my day. Attempting to battle my father' s death
and mother' s sickness on top of performing well in school was an everyday battle. I started to not feel
understood, the anxiety grew strong, my faith was becoming weakened and it led me to a psychotic
breakdown . In that moment Keyona was there right by my side to nurture me, bring me back to reality,
and show me that she had my back. During this time Keyona was the head of the family as our
grandmother was dying due to health complications. Keyona was by her side the entire time until she
took her final breath on January 14, 2016. Shortly after this Keyona went to prison, we wrote some and
spoke on the phone, but it was nothing like having her right by our side. During her incarceration she
was still gu iding and molding me to do well . Keyona gave me information on how to enroll into college .
To this current day I am in my junior year in college and Keyona still supports me . There was a point in
time where I had financial difficulties getting back into school in time for the next semester. Without
question or hesitation Keyona helped me to get back into school. On May 19, 2017, I had my daughter,
Anora . I became a single mother not long after. Keyona was quick to let me know that she had my back
and not only has she supported me but been an inspiration. I have watched her get up everyday to work
a job, excel at it, and aim for higher. When dealing with her frustrations I have seen her act in humility of
her situations by being slow to anger, talk her problems out, and be rational as to what steps she should
take in diligence to make better of what she's going through . I would say that Keyona has gone through
a lot, but she has persevered . Keyona has found a walk with the Most High and he has sustained and
molded her into a beautiful woman . Keyona is one of the most charismatic people I have ever met, and I
look up to her. I am looking forward to spending more time with my sister, learning more of our culture
by traveling, and sharing a bigger bond with her. Keyona has truly been the epitome of elevation and I
have seen her shelter herself and weather the storm when faced with adversity. When I asked the




           Case 5:14-cr-00126-FL Document 67-1 Filed 11/21/19 Page 3 of 4
second oldest sister, Channa EL, how she' s seen Keyona in the last two years she stated, " Keyona has
been humbled, which has allowed her to consider. Nonetheless she has gotten up and done day to day
tasks diligently and thoroughly. Keyona has worked her way up to becoming team leader at work with a
group of coworkers to complete projects by their deadlines. On a personal note Keyona expresses her
weaknesses and how she needs to maneuver to correct and strengthen them . Being the oldest sister,
she checks in on her younger sisters to support our needs as young adults (spiritually, emotionally,
financially, and as a friend) . Overall, Keyona has been a positive role model, giving, reliable, and focused
on how to further her life in positivity." Since Keyona has been out and maneuvering through life I have
seen change in her. Keyona has used her incarceration as an example of how to discern between good
and bad, acknowledge your mistakes and turn from them . In conclusion, I have seen much growth
through Keyona' s journey from pre-trial, sentencing, incarceration, and release. I see Keyona walking in
a path of light and making a great future for herself.




          Case 5:14-cr-00126-FL Document 67-1 Filed 11/21/19 Page 4 of 4
